Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding prior 112b rejection:
Based on the amendments made to the claims, the prior 112b rejection made in the Office Action dated 4/26/2022 are hereby withdrawn,
Applicants’ remarks regarding 103 rejection:

    PNG
    media_image1.png
    73
    594
    media_image1.png
    Greyscale

The examiner considers the applicants’ position but these remarks are now moot under new grounds of rejection as taught by Klamkin in view of Goebel in further view of Oi. Please see the detailed office action below.
Drawings
The examiner’s prior drawing objection is hereby withdrawn in light of the response presented by the applicant.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 should state “the two or more semiconductor laser amplifiers”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 states “two or more amplifiers are coupled to the photonic integrated chip in particular the first chip 10 and a second chip 300 in the case of a sandwich structure”. According to Fig. 3, the sandwich structure comprises chips 100 and 300 but there is only one amplifier 200. A look at Figs. 6 and 7 shows a “sandwich structure” where there are multiple laser arrangements 200 present. Fig. 6 and 7 don’t show any chip 300 within its “sandwich” structure. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 11, 12, 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in line 25, “above the optical coupler”. There is insufficient antecedent basis for this limitation. Claim 1 should further state “at least one optical diffraction and refraction structure which is arranged in a region of the chip top side” instead of “the region”.
Claim 4 states in line 3, “active material layer (230) arranged on a top side (O200) of the substrate (110)”. This part of the limitation is not clear since “the substrate” in claim 1 belongs to the chip layers. It is not apparent how the active layer of the amplifier is arranged in the substrate of the chip.
Claim 5 states in line 14, “above the first and second optical couplers”. Claim 5 depends on claim 1 which does not comprise any “first coupler” limitation. There is insufficient antecedent basis for this limitation.
Claim 11 states in line 3, “active material layer (230) arranged on a top side (O200) of the substrate (110)”. This part of the limitation is not clear since “the substrate” in claim 1 belongs to the chip layers. It is not apparent how the active layer of the amplifier is arranged in the substrate of the chip.
Claim 12 states in line 11, “a second optical diffraction and refraction structure which is arranged in the region of the second chip top side (O300)”. Claim 12 depends on claims 9 and 1 which don’t comprise any “a region of a second chip top side” limitation. There is insufficient antecedent basis for this limitation. Claim 13 is also rejected via dependency.
Claim 14 states in line 3, “active material layer (230) arranged on a top side (O200) of the substrate (110)”. This part of the limitation is not clear since “the substrate” in claim 1 belongs to the chip layers. It is not apparent how the active layer of the amplifier is arranged in the substrate of the chip.
Claim 23 states, “at least one of the first mirror surface and a second mirror surface…from an associated waveguide of a semiconductor laser amplifier of the at least one semiconductor laser amplifier…by way of a trench provided in the semiconductor laser amplifier”. It is not explicitly clear to the examiner if the last line “the semiconductor laser amplifier” corresponds to the amplifier in line 3 of the claim or line 4 of the claim.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable after overcoming the 112 issues and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (emphasis added)
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (emphasis added)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klamkin (US 2017/0207600) in view of Goebel (US 2008/0050081) in further view of Oi (US 2013/0141800).
Regarding claim 1, Klamkin teaches a photonic component (1) (Fig. 1) having at least one semiconductor laser amplifier (200) (Fig. 1, amplifier 106; paragraph [0062], lines 3-5) comprising at least one first mirror surface (210a) for coupling in and/or coupling out optical radiation (S) (Fig. 1, mirror 108), characterized in that - the first mirror surface (210a) of the semiconductor laser amplifier (200) is coupled to a photonic integrated chip (100) (Fig. 1, chip 102; paragraph [0061], PIC chip, which is element 102), wherein the chip (100) is arranged in such a way that it can emit optical radiation (S) from its chip top side (O100) (Fig. 1, chip topside comprises the 124; paragraph [0066], lines 1-3) in the direction of the first mirror surface (210a) (Fig. 1, mirror 108) and couple it into the semiconductor laser amplifier (200) (Fig. 1, amplifier 106), and wherein the radiation (S) is emitted away from the chip top side (O100) (Fig. 1, chip topside comprises the 124; paragraph [0066], lines 1-3) in the direction of the first mirror surface (210a) (Fig. 1, mirror 108) at an angle of 90° ± 20°, to the chip top side (O100) (Fig. 1, output from grating coupler 124 towards direction of mirror 108; paragraph [0052]. lines 10-23, beams propagating in a plane of a substance in, for example, a planar waveguide, are coupled out of the substrate along an axis that is at angle with respect to the waveguide axis. This out-of-plane axis need not be perpendicular the planar axis but can be at an oblique angle such as between about 45 degrees and 80 degrees with respect to the in-plane axis…In addition, one or more prisms, mirrors, lenses, diffraction gratings, or other optics (referred to herein as beam direction transitions) is situated so as to couple optical beams into and out of the horizontal waveguide…) and wherein the chip (100) further comprises: - a substrate (110) (Fig. 1, substrate 128 within chip 102), - at least one integrated optical waveguide (130a) which is integrated in one or more waveguiding material layers of the chip (100) situated on the substrate (110) (Fig. 1, waveguide 104 in material layer of chip 102), - at least one coupler, in particular grating coupler (135a), which is formed in the optical waveguide (130a) (Fig. 1, grating coupler 124).
Although Klamkin teaches outputting beam radiation as viewed from the substrate, above the optical coupler (Fig. 1, output from grating coupler 124 towards direction of mirror 108), Klamkin doesn’t teach at least one optical diffraction and refraction structure which is arranged in the region of the chip top side (0100) and which is integrated in one or more material layers of the chip (100) situated above the optical coupler and carries out a beam shaping of the radiation (S) after coupling out of the waveguide (130a).
Goebel teaches at least one optical diffraction and refraction structure (Fig. 3, lens 324; paragraph [0039], the passive optical element comprises a lens 324 fabricated at the second surface 308; paragraph [0007], lines 8-10, The passive optical element comprises a collimation element such as a…refractive and diffractive lens) which is arranged in the region of the chip top side (0100) (Fig. 3, lens 324 is arranged in the top side of 304 as viewed from the coupler 320; Fig. 7 also shows the orientation where the lens 712 is arranged in the top side 728) and which is integrated in one or more material layers of the chip (100) situated above the optical coupler (Fig. 3, lens 324 is above the optical coupler from the view of coupler 320; paragraph [0039], the passive optical element comprises a lens 324 fabricated at the second surface 308; Fig. 7 also shows lens 712 is situated above the optical coupling section from laser 708) and carries out a beam shaping of the radiation (S) after coupling out of the waveguide (130a) (paragraph [0039], lines 13-18, Light 328 emitted from the edge-emitting laser 316 is directed…to propagate directly through the slab 304 to the lens 324. The resulting beam is a shaped optical beam…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the region of the chip above the coupler as taught by Klamkin and incorporate the optical diffraction and refraction structure in a region above the coupler as taught by Goebel in order to output a shaped optical beam (Goebel: paragraph [0039], line 18).
Although Goebel teaches the diffraction and refraction lens and Klamkin teaches that the output from waveguide can be at an oblique angle, Klamkin in view of Goebel doesn’t teach that the lens is a Fresnel lens having elliptic rings which are not circular and not arranged concentrically with respect to one another.
Oi teaches a Fresnel lens (Fig. 1B and Fig. 2, Fresnel lens 1) having elliptic rings which are not circular and not arranged concentrically with respect to one another (Fig. 2 shows the lens having elliptic rings not arranged concentrically as shown below; paragraph [0022], FIG. 2 is a plan view of the Fresnel lens according to Embodiment 1 of the present invention) that utilizes oblique incident light (Fig. 1B; paragraph [0043], In the Fresnel lens 1 of the present embodiment, it is understood from FIG. 1B that a light beam incident, upon the first surface 10, from a direction oblique to a normal line of the first surface 10 of the Fresnel lens 1 is collected on the focal point F in the second surface 20 side of the Fresnel lens 1).

    PNG
    media_image2.png
    400
    507
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lens taught by Klamkin in view of Goebel and incorporate the Fresnel lens as taught by Oi in order to suppress occurrence of an off-axis aberration (Oi: paragraph [0013], line 3). 
Regarding claim 3, Klamkin in view of Goebel in further view of Oi teaches the component (1) as claimed in claim 1, wherein the chip (100) is connected to the semiconductor laser amplifier (200) so that the chip bears by its top side (O100) on the top side or underside (0200, U200) of the semiconductor laser amplifier (200) so that the optical diffraction and refraction structure lies in the beam path between the coupler and the first mirror surface (210a) of the semiconductor laser amplifier (200) (Klamkin shows in Fig. 1 that the grating coupler 124 lies in the beam path of the first mirror 108 and Goebel teaches that the optical diffraction and refraction structure is placed above the coupler in order to receive radiation output from the coupler. Thus, the combination of Klamkin in view of Goebel in further view of Oi teaches the limitations of claim 3).  
Regarding claim 4, Klamkin in view of Goebel in further view of Oi teaches the component (1) as claimed in claim l, wherein Klamkin further teaches an active amplifier section (220) of the semiconductor laser amplifier (200) is situated in at least one active material layer (Fig. 1, active layer comprising amplifier 106; paragraph [0062], The waveguide layer, 106, contains an active medium for providing gain. Such an active medium can therefore be denoted a gain medium) arranged on a top side (0200) of the substrate (110) of the semiconductor laser amplifier (200) (Fig. 1, flip chip substrate 116 comprises the active layer with the amplifier 106 on a top side), and the at least one active material layer (230) is arranged parallel to the material layer(s) of the chip (100) in which the at least one integrated optical waveguide (130a) of the chip (100) is integrated (Fig. 1, waveguide layer 104 is parallel to the active layer comprising the amplifier 106).  
Regarding claim 5, Klamkin in view of Goebel in further view of Oi teaches the component (1) as claimed in claim l, wherein Klamkin teaches the semiconductor laser amplifier (200) comprises at least one second mirror surface (210b) in addition to the first mirror surface (210a) (Fig. 7 shows two mirror surfaces 108 wherein at least one second mirror surface 108 is above the second optical waveguide shown below), 

    PNG
    media_image3.png
    300
    423
    media_image3.png
    Greyscale

and the chip (100) comprises: wherein the coupler is radiation-connected to the first -3-Atty. Dkt. No. SICF-1178932mirror surface (210a) of the semiconductor laser amplifier (200) and carries out a beam shaping of the radiation (S) after coupling out of the first waveguide (130a) and before emission at the chip top side (0100) (Fig. 1, output from grating coupler 124 towards direction of mirror 108; Fig. 7 shows the first mirror surface 108 above grating coupler 124 in the first optical waveguide; paragraph [0052]. lines 10-23, beams propagating in a plane of a substance in, for example, a planar waveguide, are coupled out of the substrate along an axis that is at angle with respect to the waveguide axis. This out-of-plane axis need not be perpendicular the planar axis but can be at an oblique angle such as between about 45 degrees and 80 degrees with respect to the in-plane axis…In addition, one or more prisms, mirrors, lenses, diffraction gratings, or other optics (referred to herein as beam direction transitions) is situated so as to couple optical beams into and out of the horizontal waveguide…) -3-Atty. Dkt. No. SICF-1178932and a second integrated optical waveguide (130b) (Fig. 7, see second integrated waveguide shown above), a second coupler which is formed in the second optical waveguide (130b) or is connected to the second optical waveguide (130b) (Fig. 7, second grating coupler 124 for second optical waveguide portion 104), wherein the second coupler is formed in the top region of the second waveguide portion 104 and is radiation connected to the second mirror surface of the semiconductor laser amplifier (Fig. 7, second mirror surface 108 is radiation connected to second grating coupler 124 in the second waveguide portion 104; paragraph [0075], In this embodiment the flip chip has two turning mirrors to allow for a two-port device where light from the Si PIC is directed upward through a grating coupler and couples to the flip chip through the turning mirror. The light can undergo amplification as it propagates in the flip chip gain medium waveguide and then can be directed downward by a second turning mirror and then recouple to the Si PIC through a second grating coupler) and Goebel teaches wherein the at least one optical diffraction and refraction structure carries out a beam shaping of the radiation (S) after coupling out of the coupler (Fig. 3, lens 324 is above the optical coupler from the view of coupler 320; paragraph [0039], lines 13-18, Light 328 emitted from the edge-emitting laser 316 is directed…to propagate directly through the slab 304 to the lens 324. The resulting beam is a shaped optical beam…).
Although Klamkin teaches the second optical coupler is radiation connected to the second mirror surface (Fig. 7, second mirror surface 108 is radiation connected to second grating coupler 124 in the second waveguide portion 104) and Goebel teaches a first optical diffraction and refraction structure in the transmit direction (paragraph [0039], lines 13-18, Light 328 emitted from the edge-emitting laser 316 is directed…to propagate directly through the slab 304 to the lens 324. The resulting beam is a shaped optical beam…), Klamkin in view of Goebel doesn’t teach a second optical diffraction and refraction structure, in a receive direction, arranged in the region of the chip top side (O100) and which is integrated in one or more material layers of the chip (100) situated - as viewed from the substrate (110) - above the second optical couplers and carries out a beam shaping of the radiation (S) before coupling into the second coupler of the chip.  
Goebel teaches at least one optical diffraction and refraction structure in the receive direction (Fig. 5, lens 524; paragraph [0007], lines 8-10, The passive optical element comprises a collimation element such as a…refractive and diffractive lens; paragraph [0041], The structure shown in FIG. 5 is generally similar to the structure shown in FIG. 4, but uses light propagated in the opposite direction) which is arranged in the region of the chip top side (0100) (Fig. 5, lens 524 is arranged in the top side of 508 as viewed from the receiver 516) and which is integrated in one or more material layers of the chip (100) situated above the optical receiver (Fig. 5, lens 524 is above the optical receiver from the receiving view of receiver 516; paragraph [0041], the slab 504 may comprise either a single layer of material or may comprise multiple layers affixed together by wafer bonding or some other affixation method) and carries out a beam shaping of the radiation (S) before coupling into the receiver (paragraph [0041], In this example, the passive optical element 524 comprises a lens that acts to focus collimated light 528 towards the light detector 516 that functions as the active optical element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the region of the chip above the second coupler as taught by Klamkin in view of Goebel and incorporate the receiving optical diffraction and refraction structure in a region above the receiver as taught by Goebel in order to output a shaped optical beam (Goebel: paragraph [0039], line 18).
Regarding claim 6, Klamkin in view of Goebel in view of Oi teaches the component (1) as claimed in claim 5, wherein Klamkin teaches an active amplifier section (220) of the semiconductor laser amplifier (200) is situated in at least one active material layer (230) (Fig. 1, active layer comprising amplifier 106; paragraph [0062], The waveguide layer, 106, contains an active medium for providing gain. Such an active medium can therefore be denoted a gain medium) arranged on a top side (0200) of a substrate (205) of the semiconductor laser amplifier (200) (Fig. 1, flip chip substrate 116 comprises the active layer with the amplifier 106 on a top side), and the active material layer (230) is arranged parallel to the material layer(s) of the chip (100) in which the first and second integrated optical waveguides (130a, 130b) of the chip (100) are integrated (Fig. 1, waveguide layer 104 is parallel to the active layer comprising the amplifier 106).
Regarding claim 18, Klamkin in view of Goebel in view of Oi teaches the component (1) as claimed in claim l, wherein Klamkin teaches characterized in that the first mirror surface (210a) is at an angle of between 30° and 60° to the direction of propagation of the radiation (S) in the active material layer (230) of the semiconductor laser amplifier (200) (paragraph [0071], the turning mirror formed in the flip chip, 100, is oriented at an angle, represented by element 300, of slightly less than 45°).  
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klamkin (US 2017/0207600) in view of Goebel (US 2008/0050081) in further view of Oi (US 2013/0141800) in view of Yao (US 2011/0091157).
Regarding claim 7, Klamkin in view of Goebel in further view of Oi teaches the component (1) as claimed in claim l.
Although Klamkin teaches the semiconductor laser amplifier within substrate 116 comprises the first mirror surface 108 as shown in Fig. 1 and teaches the amplifier comprising a second mirror surface 108 as shown in Fig. 7 (Fig. 7 shows two mirror surfaces 108 wherein at least one second mirror surface 108 is above the second optical waveguide shown below) and also teaches the first and the second mirror surfaces, forms an optical mirror connection between an active amplifier section (220) of the semiconductor laser amplifier (200), (Fig. 1, active layer comprising amplifier 106; Fig. 7 shows the amplifier 106 is coupled to both mirrors 108; paragraph [0075], The light can undergo amplification as it propagates in the flip chip gain medium waveguide and then can be directed downward by a second turning mirror and then recouple to the Si PIC through a second grating coupler), 

    PNG
    media_image4.png
    295
    423
    media_image4.png
    Greyscale

Klamkin doesn’t teach one of the mirror surfaces (210a, 210b), that is to say the first or the second mirror surface (210a, 210b), forms an optical mirror connection between an optical beam interface (SS1) of the semiconductor laser amplifier (200), said optical beam interface being arranged at the top side (0200) of the semiconductor laser amplifier (200), and an active amplifier section (220) of the semiconductor laser amplifier (200), and - the other mirror surface (210a, 210b) forms a mirror connection between an optical beam interface (SS2) of the semiconductor laser amplifier (200), said optical beam interface being arranged at the underside (U200) of the semiconductor laser amplifier (200), and the active amplifier section (220) of the semiconductor laser amplifier (200).  
Yao teaches a multi chip arrangement (Fig. 2) that comprises one of redirecting surfaces, that is to say the first or the second redirecting surfaces (Fig. 2, first redirecting surface situated at 218-2 and second redirecting surface situated at 218-3; paragraph [0039], Furthermore, disposed on surface 212-2, substrate 210-2 includes: optical waveguide 222; optical coupler 218-2, which is optically coupled to optical waveguide 222; and optical coupler 218-3, which is optically coupled to optical waveguide 222), forms an optical redirecting connection between an optical beam interface (SS1) of the substrate (Fig. 2, substrate 210-2) and a waveguide with an amplifier (Fig. 2, optical redirector 218-2 coupled to waveguide 222 in layer 216-2; paragraph [0067], the active layers 216 (FIG. 2) on substrates 210 (FIGS. 2, 4A, 4B and 5) include additional components, such as…an amplifier…), said optical beam interface being arranged at the top side (0200) of the substrate surface (Fig. 2, top side of substrate 210-2 comprises optical beam interface arranged under coupler 218-2 as shown below), 

    PNG
    media_image5.png
    283
    375
    media_image5.png
    Greyscale

and the other redirecting surface (Fig. 2, second redirecting surface situated at 218-3) forms a redirecting connection between an optical beam interface (SS2) of the substrate and the waveguide with the amplifier (Fig. 2, optical redirector 218-3 coupled to waveguide 222 in layer 216-2; paragraph [0067], the active layers 216 (FIG. 2) on substrates 210 (FIGS. 2, 4A, 4B and 5) include additional components, such as…an amplifier…), said optical beam interface being arranged at the underside (U200) of the semiconductor laser amplifier (200) (Fig. 2, underside of substrate 210-2 comprises optical beam interface arranged above coupler 218-3 as shown below)

    PNG
    media_image6.png
    212
    288
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the component using mirrors as taught by Klamkin in view of Goebel in further view of Oi and incorporate the multi chip arrangement comprising optical redirectors in the substrate as taught by Yao in order to improve device density and chip functionality (Yao: paragraph [0007]).
Regarding claim 8, Klamkin in view of Goebel in further view of Oi and Yao teaches the component (1) as claimed in claim 7, wherein Klamkin teaches that the first mirror surface (210a) of the semiconductor laser amplifier (200) is coupled to the chip (100) (Fig. 7, first mirror surface 108 on the left side is coupled to chip 102) and the second mirror surface (210b) (Fig. 7, second mirror surface 108 on the right side) is coupled to an optical fiber (500), the fiber longitudinal direction (L) of which is arranged at an angle of 90° ± 10°, to the top side and/or underside (0200, U200) of the semiconductor laser amplifier (200) (paragraph [0076], For a booster amplifier for a transmitter, where the signal would be amplified prior to exiting the chip, the light could be directly coupled from the gain flip chip to external elements, such as an optical fiber; paragraph [0077], the flip chip could be fabricated in such a way that one side has a cleaved facet with an AR coating applied for coupling from the optical fiber…for redirecting the light vertically).  
Regarding claim 9, Klamkin in view of Goebel in further view of Oi and Yao teaches the component (1) as claimed in claim l.
Although Klamkin teaches the semiconductor laser amplifier within substrate 116 comprises the first mirror surface 108 as shown in Fig. 1 and teaches the amplifier comprising a second mirror surface 108 as shown in Fig. 7 (Fig. 7 shows two mirror surfaces 108 wherein at least one second mirror surface 108 is above the second optical waveguide shown below) and also teaches the first and the second mirror surfaces, forms an optical mirror connection between an active amplifier section (220) of the semiconductor laser amplifier (200), (Fig. 1, active layer comprising amplifier 106; Fig. 7 shows the amplifier 106 is coupled to both mirrors 108; paragraph [0075], In this embodiment the flip chip has two turning mirrors to allow for a two-port device where light from the Si PIC is directed upward through a grating coupler and couples to the flip chip through the turning mirror. The light can undergo amplification as it propagates in the flip chip gain medium waveguide and then can be directed downward by a second turning mirror and then recouple to the Si PIC through a second grating coupler), 

    PNG
    media_image4.png
    295
    423
    media_image4.png
    Greyscale

Klamkin doesn’t teach at least one first and one second photonic integrated chip (100, 300) which enclose the semiconductor laser amplifier (200) between them, in particular to form a sandwich structure, - the first mirror surface (210a) of the semiconductor laser amplifier (200) is coupled to the first chip (100) and a second mirror surface (210b) of the semiconductor laser amplifier (200) is coupled to the second chip (300).  
Yao teaches a multi chip arrangement (Fig. 2) that comprises at least one first and one second photonic integrated chip (100, 300) (Fig. 2, first integrated chip 210-1 and second integrated chip 210-3) which enclose the substrate, comprising amplifier (paragraph [0067], the active layers 216 (FIG. 2) on substrates 210 (FIGS. 2, 4A, 4B and 5) include additional components, such as…an amplifier…), between them, in particular to form a sandwich structure (Fig. 2, substrate 210-2 in between 210-1 and 210-3), a first redirecting surface (210a) of the substrate 210-2 is coupled to the first chip (100) and a second redirecting surface (210b) of the substrate 210-2 is coupled to the second chip (300) (Fig. 2, first redirecting surface situated at 218-2 and second redirecting surface situated at 218-3; paragraph [0039], Furthermore, disposed on surface 212-2, substrate 210-2 includes: optical waveguide 222; optical coupler 218-2, which is optically coupled to optical waveguide 222; and optical coupler 218-3, which is optically coupled to optical waveguide 222).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the component using mirrors as taught by Klamkin in view of Goebel in further view of Oi and incorporate the multi chip arrangement comprising optical redirectors in the substrate as taught by Yao in order to improve device density and chip functionality (Yao: paragraph [0007]).
Regarding claim 10, Klamkin in view of Goebel in further view of Oi and Yao teaches the component (1) as claimed in claim 9, wherein Klamkin in view of Yao teaches that the mirror surfaces are the redirecting surfaces in the substrate and Yao teaches -5-Atty. Dkt. No. SICF-1178932the first mirror surface (210a) forms an optical mirror connection between an optical beam interface (SS1) arranged at the top side (0200) of the semiconductor laser amplifier (200) and an active amplifier section (Fig. 2, optical redirector 218-2 coupled to waveguide 222 in layer 216-2; paragraph [0067], the active layers 216 (FIG. 2) on substrates 210 (FIGS. 2, 4A, 4B and 5) include additional components, such as…an amplifier…) of the semiconductor laser amplifier (200) (Fig. 2, top side of substrate 210-2 comprises optical beam interface arranged under coupler 218-2 as shown below), 

    PNG
    media_image5.png
    283
    375
    media_image5.png
    Greyscale

and the second mirror surface (210b) (Fig. 2, second redirecting surface situated at 218-3) forms a mirror connection between an optical beam interface (SS2) arranged at the underside (U200) of the semiconductor laser amplifier (200) and the active amplifier section (220) (Fig. 2, optical redirector 218-3 coupled to waveguide 222 in layer 216-2; paragraph [0067], the active layers 216 (FIG. 2) on substrates 210 (FIGS. 2, 4A, 4B and 5) include additional components, such as…an amplifier…) of the semiconductor laser amplifier (200) (Fig. 2, underside of substrate 210-2 comprises optical beam interface arranged above coupler 218-3 as shown below)

    PNG
    media_image6.png
    212
    288
    media_image6.png
    Greyscale
  
Regarding claim 11, Klamkin in view of Goebel in further view of Oi and Yao teaches the component (1) as claimed in claim 10, wherein Klamkin teaches an active amplifier section (220) of the semiconductor laser amplifier (200) is situated in at least one active material layer (230) (Fig. 1, active layer comprising amplifier 106; paragraph [0062], The waveguide layer, 106, contains an active medium for providing gain. Such an active medium can therefore be denoted a gain medium) arranged on a top side (0200) of a substrate (110) of the semiconductor laser amplifier (200) (Fig. 1, flip chip substrate 116 comprises the active layer with the amplifier 106 on a top side), and the active material layer (230) is arranged parallel to the material layer(s) of the first chip (100) in which at least one integrated optical waveguide (130a) of the first chip (100) is integrated (Fig. 1, waveguide layer 104 is parallel to the active layer comprising the amplifier 106), and Yao teaches that active material in substrate 210-2 is arranged parallel to the material layer(s) of the second chip (300) in which at least one integrated optical waveguide (130b) of the second chip (300) is integrated (Fig. 2, integrated waveguide in material layer 216-3 of second chip 210-3).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klamkin (US 2017/0207600) in view of Goebel (US 2008/0050081) in further view of Oi (US 2013/0141800) in view of Pitwon (US 2013/0235450).
Regarding claim 14, Klamkin in view of Goebel in further view of Oi teaches the component (1) as claimed in claim l, wherein Klamkin teaches characterized in that - a layer section of at least one active material layer (230) arranged on a top side (0200) of the substrate (110) of the semiconductor laser amplifier (200) forms an amplifier section (220) of the semiconductor laser amplifier (200) (Fig. 7, flip chip substrate 116 comprises the active layer with the amplifier 106 on a top side) that amplifies radiation (S) during the operation of the semiconductor laser amplifier (200) (Fig. 7, active layer comprising amplifier 106; paragraph [0062], The waveguide layer, 106, contains an active medium for providing gain. Such an active medium can therefore be denoted a gain medium), a waveguide optically connects the first mirror surface and a second mirror surface to the amplifier section (Fig. 7, waveguide 106 coupling the first and second mirror surfaces 108 to the amplifying section; paragraph [0075], In this embodiment the flip chip has two turning mirrors to allow for a two-port device where light from the Si PIC is directed upward through a grating coupler and couples to the flip chip through the turning mirror. The light can undergo amplification as it propagates in the flip chip gain medium waveguide and then can be directed downward by a second turning mirror and then recouple to the Si PIC through a second grating coupler).  
Although Klamkin state that the layer 106 can comprise different forms (paragraph [0062], A planar waveguide geometry can be formed in the flip chip using any form of waveguide configuration such as, but not limited to, a ridge, rib, buried rib or stripe), Klamkin doesn’t teach a first strip waveguide connecting to the amplifier section, and a second strip waveguide connecting to the amplifier section.
Pitwon teaches a first strip waveguide (Fig. 33, waveguide 132 on the left of amplifier section 134) connecting to the amplifier section, and a second strip waveguide connecting to the amplifier section waveguide (Fig. 33, waveguide 132 on the right of amplifier section 134; paragraph [0137], lines 13-14, the active region 134 is doped with an optical amplifying material as described above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the amplifier section as taught by Klamkin and incorporate the waveguide to amplifier section structure as taught by Pitwon in order to reduce the size of the amplification section to the required specification thereby improving the size and energy use of the component. 
Regarding claim 15, Klamkin in view of Goebel in further view of Oi in further view of Pitwon teaches the component (1) as claimed in claim 14, wherein Pitwon teaches that the amplifier section comprises the -7-Atty. Dkt. No. SICF-1178932first and second strip waveguides are formed by strips (Fig. 33, strip waveguides 132) and Klamkin teaches that the amplifier section is in the at least one active material layer (230) of the semiconductor laser amplifier (200) (Fig. 7, active layer comprising amplifier 106; paragraph [0062], The waveguide layer, 106, contains an active medium for providing gain. Such an active medium can therefore be denoted a gain medium). Thus, Klamkin in view of Goebel in further view of Oi in further view of Pitwon teaches the limitations of claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637